             Case 1:18-cr-00219-AT Document 181 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              10/26/2020
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                   -v-                                                  CRIMINAL PROCEEDING

Catalino Lopez,                                                           18 Cr. 219-6 (AT)
                             Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

 x
____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with
          my attorney about those charges. I have decided that I wish to enter a plea of guilty to
          certain charges. I understand I have a right to appear before a judge in a courtroom in
          the Southern District of New York to enter my plea of guilty and to have my attorney
          beside me as I do. I am also aware that the public health emergency created by the
          COVID-19 pandemic has interfered with travel and restricted access to the federal
          courthouse. I have discussed these issues with my attorney. By signing this document, I
          wish to advise the court that I willingly give up my right to appear in person before the
          judge to enter a plea of guilty. By signing this document, I also wish to advise the court
          that I willingly give up any right I might have to have my attorney next to me as I enter my
          plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding.
          I also want the ability to speak privately with my attorney at any time during the
          proceeding if I wish to do so.



                    Catalino Lopez
Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant
8.27.20
                                                                         By: Counsel, Jeffrey Pittell

____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time of my sentence and to speak directly in that courtroom
          to the judge who will sentence me. I am also aware that the public health emergency
          created by the COVID-19 pandemic has interfered with travel and restricted access to the
          federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
             Case 1:18-cr-00219-AT Document 181 Filed 10/26/20 Page 2 of 2


           I have discussed these issues with my attorney and willingly give up my right to be
           present, at the time my sentence is imposed, in the courtroom with my attorney and the
           judge who will impose that sentence. By signing this document, I wish to advise the court
           that I willingly give up my right to appear in a courtroom in the Southern District of New
           York for my sentencing proceeding as well as my right to have my attorney next to me at
           the time of sentencing on the following conditions. I want my attorney to be able to
           participate in the proceeding and to be able to speak on my behalf at the proceeding. I
           also want the ability to speak privately with my attorney at any time during the
           proceeding if I wish to do so.


   Date:          _________________________                    ____________________________
                  Print Name                                   Signature of Defendant

   I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
   client, my client’s rights to attend and participate in the criminal proceedings encompassed by
   this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
   consents to the proceedings being held with my client and me both participating remotely.


   Date:          Jeffrey Pittell
                  __________________________                   _____________________________
                  Print Name                                   Signature of Defense Counsel
8.27.20


   Addendum for a defendant who requires services of an interpreter:

   I used the services of an interpreter to discuss these issues with the defendant. The interpreter
   also translated this document, in its entirety, to the defendant before the defendant signed it.
                                   Francisco Olivero
   The interpreter’s name is: _______________________.


   Date:          _________________________
                   Signature of Defense Counsel
8.27.20



   Accepted:      ________________________
                  Signature of Judge
                  Date:

                    Date: August 27, 2020
                                                   6
